Citation Nr: 0216058	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  01-03 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether the overpayment of Department of Veterans Affairs 
(VA) compensation benefits in the amount of $3287 was 
properly created.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to August 
1998.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2000 decision of the 
Committee on Waivers and Compromises (Committee) of the VA 
Regional Office in Denver, Colorado (RO), which denied a 
waiver of recovery of the overpayment.

The certified issue for appeal consists of entitlement to a 
waiver of recovery of the overpayment; however, in view of 
the decision by the Board regarding the creation of the 
overpayment, the waiver issue is moot and is not for 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran explicitly reported his receipt of military 
retirement pay in his August 2000 claim for VA compensation 
benefits.

3.  The veteran was erroneously paid VA compensation benefits 
in the amount of $3287 solely due to the RO's failure to 
properly adjust payment of his VA compensation benefits in 
light of his reported receipt of military retirement pay.

4. The evidence fails to establish that the veteran had any 
knowledge that he was being overpaid.


CONCLUSION OF LAW

The overpayment of VA compensation benefits in the amount of 
$3287 was not properly created as it was solely the result of 
VA administrative error.  38 U.S.C.A. §§ 5107, 5112, 5304, 
5305 (West Supp. 2001); 38 C.F.R. §§ 3.500(b), 3.700, 3.750 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well-grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In light of the favorable decision in this case, the Board 
finds that VA's duties have been fulfilled.  Accordingly, 
additional discussion of the VCAA is not necessary.

Factual Background 

In August 1997, the veteran submitted a claim for 
compensation benefits on a VA Form 21-526.  The veteran 
indicated that he was receiving or would be receiving 
retirement or retainer pay from the Armed Forces.  He 
identified the branch of the service as the Navy, specified 
that the monthly amount of the pay was $1222, and indicated 
that his retired status was Temporary Disability Retired 
List.  

In correspondence to the veteran dated in March 1999, the RO 
informed him that he had been granted service connection 
compensation benefits.  The veteran was informed of the rates 
at which he was entitled to payment and the amounts withheld 
for retirement pay adjustment.  Effective July 1, 1998, $1246 
would be withheld.  Effective December 1, 1998, $1262 would 
be withheld.  Effective April 1, 1999, no amount would be 
withheld.  The RO explained in general terms that by law a 
veteran was precluded from receiving full payment of both 
military pay and VA compensation, and would receive an amount 
equal to the higher of the two benefits.

In correspondence to the veteran dated in October 1999, the 
RO informed him that he had been awarded an increase in his 
service connection evaluation.  The veteran was informed of 
the rates at which he was entitled to payment and the amounts 
withheld for retirement pay adjustment.  Effective July 1, 
1998, $883 would be withheld.  Effective December 1, 1998, 
$890 would be withheld.  Effective April 1, 1999, no amount 
would be withheld.  The RO again explained in the same 
general terms that by law a veteran was precluded from 
receiving full payment of both military pay and VA 
compensation, and would receive an amount equal to the higher 
of the two benefits.

In correspondence to the veteran dated in March 2000, the RO 
informed him that it had learned from the Defense Finance and 
Accounting Service that he had received a greater amount of 
retirement pay than had been withheld from his VA 
compensation.  The RO informed him that it proposed to reduce 
his monthly benefit payments.  Effective July 1, 1998, $1246 
would be withheld.  Effective December 1, 1998, $1258 would 
be withheld.  Effective April 1, 1999, no amount would be 
withheld.  Correspondence from the RO dated in June 2000 
informed the veteran that he owed VA a total of $3287.

The veteran submitted a timely request for a waiver, which 
the Committee denied in an October 2000 decision.  The 
Committee found that the veteran had been unjustly enriched 
by receiving duplicated benefits, and that his positive 
monthly balance of $699 meant repayment of the debt would not 
create a hardship for him.  

Legal Analysis

A veteran is prohibited from receiving military retirement 
pay concurrently with benefits payable under laws 
administered by VA.  38 U.S.C.A. §§ 5304(a), 5305; 38 C.F.R. 
§§ 3.700, 3.750 (a-c).  

Under applicable statutory and regulatory criteria, the 
effective date of a reduction or discontinuance of VA 
pension, compensation, or dependency and indemnity 
compensation benefits for a payee by reason of an act of 
commission of omission by a payee, or with the payee's 
knowledge, is the effective date of the award or day 
preceding the act, whichever is later, but not prior to the 
date entitlement ceased.  The effective date of a reduction 
or discontinuance of VA pension, compensation, or dependency 
and indemnity compensation benefits for a payee or dependent 
by reason of an erroneous award based solely on 
administrative error or error in judgment shall be the date 
of the last payment.  38 U.S.C.A. § 5112 (b)(9), (10); 38 
C.F.R. § 3.500 (b)(1), (2).

The Board notes that, generally, the term VA administrative 
error applies to an erroneous compensation award based solely 
on administrative error or error in judgment.  Sole 
administrative error is an error in which the veteran neither 
had knowledge of nor should have been aware of an erroneous 
award.  Further, neither the veteran's actions nor his or her 
failure to act must have contributed to payment pursuant to 
the erroneous award.  Id.

Based on a thorough review of the record, the Board finds 
that the evidence shows that the veteran overpayment was 
created due to VA administrative error.  The veteran was 
concurrently paid VA compensation benefits and military 
retirement pay.  The RO clearly had the opportunity to 
prevent the overpayment by taking the appropriate action upon 
the veteran's August 1997 claim for benefits, on which he 
reported that he was in receipt of military retirement pay.  
Its failure to do so constitutes error.  

The Board finds that the evidence does not tend to show that 
the erroneous payment was made with the veteran's knowledge 
or that he should have been aware of it.  The Board finds 
that the veteran satisfied all of his duties and required 
actions.  Neither his actions nor his failure to act 
contributed to the erroneous payment.  He withheld no 
information.  In fact, he informed the RO of the amount of 
his military retirement pay on his original claim for VA 
benefits.  The RO informed the veteran more than once that VA 
was withholding a specified amount of his VA compensation 
benefits in order to offset his military retirement pay.  
There was no reason for the veteran to have doubted, 
suspected or verified the accuracy of the VA's calculations.  

Upon application of 38 C.F.R. § 3.500(b)(2), the effective 
date of the discontinuance of the concurrent payment of the 
veteran's VA compensation benefits is the date of the last 
such payment to him.  Therefore, the Board finds that the 
overpayment of VA compensation benefits in the amount of 
$3278 was not properly created.  As the overpayment of VA 
compensation benefits in the amount of $3278 was not properly 
created, there is no overpayment which would be subject to 
recovery by VA.


ORDER

As the overpayment of compensation benefits in the amount of 
$3278 was not properly created, the benefit sought on appeal 
is granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

